          Case 2:11-cr-00251-JD Document 753 Filed 02/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                            CRIMINAL ACTION

               v.

 MIGUEL ORTIZ, also known as                              NO. 11-251-08
 “MIGUELITO,”
 “Miguel ORTIZ ROSADO,”
 “MIGUEL ROSADO ORTIZ,”
 “MIGUELINE,” and
 “TONTO”

                                          ORDER

       AND NOW, this 16th day of February, 2021, upon consideration of Defendant’s Letter

Dated December 20, 2020 (Document No. 736, filed December 30, 2020), Defendant’s Motion

to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 741, filed January

8, 2021), and Government’s Response in Opposition to Defendant’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 744, filed January 11, 2021), for the

reasons stated in the Memorandum dated February 16, 2021, IT IS ORDERED as follows:

   1. Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is

DENIED.

   2. To the extent Defendant’s Letter Dated December 20, 2020 seeks compassionate release,

that request is DENIED AS MOOT.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
